DETAILED ACTION
Remarks
This office action is in response to the application filled on 11/01/2018. Claims 1-8 are pending and examined below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a) ‐ (d). The certified copy has been filed in parent Application No. JP 2017/226087, filed on 11/24/2017.
Information Disclosure Statement
As of date of this action, IDS filled has been annotated and considered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “selection unit” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
	“selection unit”, “error calculation unit” and “instruction unit”, in claim 1
	[0026] of PGPUB describe selection unit. Fig 4, block 21 is error calculation unit and 22 is instruction unit.
	“error display unit”, in claim 2 and 6
Fig 4, block 23 is error display unit.
	“image capture unit” and “image processing unit”, in claim 3
Fig 4, block K is image capturing unit and block 24 is image processing unit
“image capture unit”, in claim 7
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
Regarding claim 1 (and similarly claim 5), which recites “a selection unit which, during a teaching operation or after a teaching operation of the robot”, the specification lacks written description as to how this is achieved. Submitted specification describe that selection unit is used to choose/select one of the plurality of points only after (not during) a teaching operation of the robot (see at least [0033] of PGPUB). 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1 (and similarly claim 5), which recites “a selection unit …. moves among a plurality of lines of a program of the robot and selects a single line”, is not clear. Submitted specification describe that selection unit move among a plurality of points and operator/human select a point (see at least fig 3A-C and [0031-0037] of PGPUB). Fig 1 of submitted specification shows selection button (17, 18) that operator depress to select 
Further recites “the tool of the robot” there is lack of antecedent basis. It is unclear and indefinite since there is no tool of the robot mentioned previously on claim 1. It is not clear which tool of the robot is referring.
Dependent claim(s) 2-4 is/are also rejected because they do not resolve their parent (claim 1’s) deficiencies. 
Dependent claim(s) 6-8 is/are also rejected because they do not resolve their parent (claim 5’s) deficiencies. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0008983 (“Osaka”), in view of US 2016/0332297 (“Sugaya”), and in view of US 2017/0371314 (“Krause”), and further in view of US 2016/0271792 (“Yui”). 
Regarding claim 1, as best understood in view of indefiniteness rejection explained above, Osaka discloses a teaching device for performing teaching operations of a robot (see fig 1, where 400 is a teaching pendant, 300 is a control device. see also fig 4, where a functional block diagram of control device is shown. see also [0032], where “A robot apparatus 100 teaching device is considered in combination of control device and teaching pendant. per [0021] of submitted specification PGPUB, teaching device is in combination of controller and teach pendant, where “the controller 20 and the teach pendant 30 serve as the teaching device.”), which performs operations on a workpiece (see [0010], where “The control method includes performing a test run a plurality of times in which the control device causes the robot arm to operate while performing semi-closed control on the joint,”; see also fig 8A, where robot, 200 is performing a task on workpiece, W20), comprising: 
a (see [0012], where “The control device is configured to perform a test run a plurality of times …… , evaluates the tip position of the robot arm at a specific point using outputs of the output-side encoder obtained in the test runs, selects either the semi-closed control or the fully closed control for use to control the joint in accordance with an evaluation result, and causes the robot arm to operate while performing the selected semi-closed control or fully closed control on the joint.”; see also fig 4, block 352, test run controller and 355, process operation determination unit. Test run controller performs multiple test, evaluate, select and causes the robot to operate. Operation determination unit determine the necessary process operation and hold the process operation (see [0066-0072]). See fig 11, where a robot path is shown by plurality of tip positions along the path. As control device is running the test run multiple times, there will be multiple lines/paths during test run and one path is selected for actual task based on the evaluation. Block 352 and 355 of control device corresponds to selection unit.; see also fig 2B, block 341, control switch unit; see also [0048], where “A control switching unit 341 performs switching in accordance with an operation mode selected by an operation mode selector 350 (FIG. 4)”; control switch unit performs based on received input. see also [0067], where “In the test run, the path of the robot arm 201, an intermediate point of the path, and the final stopping position are controlled in the same way as the content of an actual task that the robot apparatus 100 is to be caused to perform when the robot apparatus 100 is switched to be in the online state in actual process control as well as in an installation state of the robot apparatus 100.”), 
an error calculation unit (see fig 4, block 354, variation determination unit) which calculates, after the robot has been moved (see [0071], where “the variation determination unit 354 has functions through which the variation in the stopping position and the variation in the past are calculated from test runs, whether or not the variations satisfy the user's desired accuracy is determined,”; see also [0073], where “The type or content of such a process operation may be expressed by the path, the length of travel, a target position posture, and the like of the robot arm 201 in the process operation,”; see also [0102], where “Then, the variation at each joint is converted into the variation in the tip position of the robot arm 201. variation at each joint is calculated, that is interpreted as orientation error.), and 
an instruction unit (see fig 4, block 353, correction calculation unit) which instructs to re- teach the teaching point when at least one of the position error and the orientation error is within a respective predetermined range (see fig 5, block S51, variation within predetermined rage and block S6, perform test run with correction. If variation in below a predetermined range, perform test runs by doing some correction. See also [0071], where “through the function of the correction calculation unit 353, the bias of the stopping position and the bias of the path are calculated from test run results”; see also [0085], where “through the function of the correction calculation unit 353, the bias of the stopping position and the bias of the path are calculated from test run results”; see also [0086], where “In step S6, after the command value for the robot arm 201 is corrected by the above-described correction calculation unit 353, the test run is performed a plurality of times. ... Note that in each of the test runs performed in step S6, in the case where the bias is greater than or equal to a predetermined value, control may also be performed such that the correction value is changed so as to reduce the bias.”).
Osaka does not disclose the following limitations:
a selection unit which, …. moves among a plurality of lines of a program of the robot and selects a single line; and 
the robot has been moved by hand- guiding or jog-feeding to a teaching point which has already been taught in the selected single line.
However Sugaya discloses a robot system, wherein a selection unit which, …. moves among a plurality of lines of a program of the robot and selects a single line (see [0343], where “the offset teaching point 107 is edited by the operation handle 111 operating the virtual display of the robot 101. For such editing, first, the user selects the offset teaching point 107 on the management screen 40 (FIG. 11A) in step S12 in FIG. 21, and designates start of editing.”; see also [0369], where “First, in step S12 in FIG. 23, the user selects the offset teaching point 107 on the management screen 40 (FIG. 11A), and designates start of editing. The operation method in this case may be a method of clicking the offset teaching point 107 on the management screen 40 (FIG. 11A) using the cursor (pointer) of the mouse of the operating input unit D as described above.”; see also [0070], where “in the case of storing the teaching data and the model information in a file system in an external storing apparatus, such as an HDD or SSD, a data storing format in any of various types of relational database systems may be adopted.”).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Osaka to incorporate the teachings of Sugaya by including the above feature, a selection unit which, …. moves among a plurality of lines of a program of the robot and selects a single line, for reducing the operation time by selecting a 
Osaka in view of Sugaya does not disclose the following limitation:
the robot has been moved by hand- guiding or jog-feeding to a teaching point which has already been taught in the selected single line.
Osaka discloses a teaching unit that teaches operation of the robot by a user, wherein user can give teaching input (e.g. accuracy, holding target, position etc.) via user’s interface (see at least [0032], [0054], [0072], [0077] and [0085]). Osaka teaches a user selecting a point to correct (initial input). Osaka does not teach to give input by a user for correcting a teaching point that is previously taught (or already exist). Instead of user give input for correcting an existing teaching point, system automatically runs the correction of an existing teaching point (see fig 5).
However Krause discloses a system for correcting a processing path (line/point), wherein the robot has been moved to a teaching point which has already been taught in the selected single line (see [0016], where “one or several of the points, in particular those to be corrected, are selected in a processing program, in particular (already) prior to the processing of the component, in particular by selecting from a list or including in a list, marking, or the like. In a further development, instructions for determining the actual positions of predefined points of the processing path are provided or can be entered or are entered in the processing program, in particular a measuring program (within) the processing program, whereby these points are selected in the sense of the present invention. This allows the user to individually select points to be corrected in a simple and targeted manner.”; see fig 1, where points Xs,1-.
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Osaka in view of Sugaya to incorporate the teachings of Krause by including the above feature, the robot has been moved to a teaching point which has already been taught in the selected single line, for improving the processing of component with a robot-guided tool by determining actual position for the selected points automatically.
Osaka in view of Sugaya and Krause does not disclose the following limitation:
the robot has been moved by hand- guiding or jog-feeding to a point.
However Yui discloses a robot operation apparatus, wherein the robot has been moved by hand- guiding or jog-feeding to a point (see [0053], where “The controller 11 allows manual motion of the robots 20 and 30 when receiving a signal of a manual behavior command from the teaching pendant 40.”; see also [0056], where “the user performs manual operation of the robots 20 and 30 to execute various types of teaching work for the robots 20 and 30.”; see also [0087]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Osaka in view of Sugaya and Krause to incorporate the teachings of Yui by including the above feature, the robot has been moved by hand- guiding or jog-feeding to a point, for improving intuitive operation (operability) for a 
Regarding claim 2, Osaka further discloses a teaching device, comprising an error (see fig 4, block 354, variation determination unit. see [0071], where “the variation determination unit 354 has functions through which the variation in the stopping position and the variation in the past are calculated from test runs, whether or not the variations satisfy the user's desired accuracy is determined,”; see also [0073], where “The type or content of such a process operation may be expressed by the path, the length of travel, a target position posture, and the like of the robot arm 201 in the process operation,”; see also [0102], where “Then, the variation at each joint is converted into the variation in the tip position of the robot arm 201. This conversion into the variation in the tip position of the robot arm 201 is performed through calculation based on forward kinematic equations from the posture in the subject operation.”; see also [0147], where “As described above, this conversion into the variation in the tip position of the robot arm 201 may be performed through calculation based on forward kinematic equations from the posture in the subject operation.”; see also [0072] and [0082]; variation at each joint is calculated, that is interpreted as orientation error.).
Osaka in view Sugaya and Krause of does not disclose a device, comprising a display unit for displaying at least one of the …. error.
 comprising a display unit for displaying at least one of the … error (see fig 3, block 422. See also [0055], where “The touch panel display 42 is capable of receiving input …. , and displaying images such as characters, numerals, symbols, and drawings on the display 422.”; see also [0061], where “The display controller 48 controls display contents displayed on the display 422 based on operation input to the switch 43, a detection result received from the operation detector 46, and others.”; display, 422 is displaying characters, numerals, symbols and drawings based on the detected results. So it will be obvious to display detected/calculated error value (position/orientation) on the screen.).
Osaka discloses a method of error/variation calculation and Yui discloses a method of displaying the calculated/detected value (error).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Osaka in view Sugaya and Krause to incorporate the teachings of Yui by including the above feature, an error display determination unit for displaying determining at least one of the position error and the orientation error, for improving intuitive operation (operability) for a user by controlling robot manually based on the specific operation and having various ways (e.g. manual guiding, guiding through user interface) of teaching and controlling robot operation.
Regarding claim 5, as best understood in view of indefiniteness rejection explained above, Osaka further discloses a teaching method for performing teaching operations of a robot (see fig 1, where 400 is a teaching pendant, 300 is a control device. see also fig 4, where a functional block diagram of control device is shown. see also [0032], where “A robot apparatus 100 includes a robot 200, a control device 300, and a teaching pendant 400. The control device teaching device is considered in combination of control device and teaching pendant. per [0021] of submitted specification PGPUB, teaching device is in combination of controller and teach pendant, where “the controller 20 and the teach pendant 30 serve as the teaching device.”) which performs operations on a workpiece (see [0010], where “The control method includes performing a test run a plurality of times in which the control device causes the robot arm to operate while performing semi-closed control on the joint,”; see also fig 8A, where robot, 200 is performing a task on workpiece, W20), comprising steps of: 
moving, during a teaching operation or after a teaching operation of the robot, between a plurality of lines (see [0012], where “The control device is configured to perform a test run a plurality of times …… , evaluates the tip position of the robot arm at a specific point using outputs of the output-side encoder obtained in the test runs, selects either the semi-closed control or the fully closed control for use to control the joint in accordance with an evaluation result, and causes the robot arm to operate while performing the selected semi-closed control or fully closed control on the joint.”; see also fig 4, block 352, test run controller and 355, process operation determination unit. Test run controller performs multiple test, evaluate, select and causes the robot to operate. Operation determination unit determine the necessary process operation and hold the process operation (see [0066-0072]). See fig 11, where a robot path is shown by plurality of tip positions along the path. As control device is running the test run multiple times, there will be multiple lines/paths during test run and one path is selected for actual task based on the evaluation. Block 352 and 355 of control device corresponds to selection unit.; see also fig 2B, block 341, control switch unit; see also [0048], where “A control switching unit 341 performs switching in accordance with an operation mode selected by an operation mode selector 350 (FIG. 4)”; control switch unit performs based on received input. see also [0067], where “In the test run, the path of the robot arm 201, an intermediate point of the path, and the final stopping position are controlled in the same way as the content of an actual task that the robot apparatus 100 is to be caused to perform when the robot apparatus 100 is switched to be in the online state in actual process control as well as in an installation state of the robot apparatus 100.”), 
calculating, after the robot has been moved  error between an orientation of the tool of the robot at the teaching point and the orientation of the tool of the robot after movement (see fig 4, block 354, variation determination unit. see also [0071], where “the variation determination unit 354 has functions through which the variation in the stopping position and the variation in the past are calculated from test runs, whether or not the variations satisfy the user's desired accuracy is determined,”; see also [0073], where “The type or content of such a process operation may be expressed by the path, the length of travel, a target position posture, and the like of the robot arm 201 in the process operation,”; see also [0102], where “Then, the variation at each joint is converted into the variation in the tip position of the robot arm 201. This conversion into the variation in the tip position of the robot arm 201 is performed through calculation based on variation at each joint is calculated, that is interpreted as orientation error.), and 
re-teaching the teaching point when at least one of the position error and the orientation error is within a respective predetermined range (see fig 4, block 353, correction calculation unit. see also fig 5, block S51, variation within predetermined rage and block S6, perform test run with correction. If variation in below a predetermined range, perform test runs by doing some correction. See also [0071], where “through the function of the correction calculation unit 353, the bias of the stopping position and the bias of the path are calculated from test run results”; see also [0085], where “through the function of the correction calculation unit 353, the bias of the stopping position and the bias of the path are calculated from test run results”; see also [0086], where “In step S6, after the command value for the robot arm 201 is corrected by the above-described correction calculation unit 353, the test run is performed a plurality of times. ... Note that in each of the test runs performed in step S6, in the case where the bias is greater than or equal to a predetermined value, control may also be performed such that the correction value is changed so as to reduce the bias.”).
Osaka discloses a teaching unit that teaches operation of the robot by a user, wherein user can give teaching input (e.g. accuracy, holding target, position etc.) via user’s interface (see at least [0032], [0054] and [0072]). 
Osaka does not disclose the following limitations:
 moving …. between a plurality of lines of a program of the robot and selecting a single line; and 
 the robot has been moved by hand- guiding or jog-feeding to a teaching point which has already been taught in the selected single line.
However Sugaya further discloses a robot system, wherein moving …. between a plurality of lines of a program of the robot and selecting a single line (see [0343], where “the offset teaching point 107 is edited by the operation handle 111 operating the virtual display of the robot 101. For such editing, first, the user selects the offset teaching point 107 on the management screen 40 (FIG. 11A) in step S12 in FIG. 21, and designates start of editing.”; see also [0369], where “First, in step S12 in FIG. 23, the user selects the offset teaching point 107 on the management screen 40 (FIG. 11A), and designates start of editing. The operation method in this case may be a method of clicking the offset teaching point 107 on the management screen 40 (FIG. 11A) using the cursor (pointer) of the mouse of the operating input unit D as described above.”; see also [0070], where “in the case of storing the teaching data and the model information in a file system in an external storing apparatus, such as an HDD or SSD, a data storing format in any of various types of relational database systems may be adopted.”).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Osaka in view of Yui to incorporate the teachings of Sugaya by including the above feature, moving …. between a plurality of lines of a program of the robot and selecting a single line, , for reducing the operation time by selecting a previously taught operation and confirming the trajectory calculation error while giving input, edit and correction.

the robot has been moved by hand- guiding or jog-feeding to a teaching point which has already been taught in the selected single line.
Osaka discloses a teaching unit that teaches operation of the robot by a user, wherein user can give teaching input (e.g. accuracy, holding target, position etc.) via user’s interface (see at least [0032], [0054], [0072], [0077] and [0085]). Osaka teaches a user selecting a point to correct (initial input). Osaka does not teach to give input by a user for correcting a teaching point that is previously taught (or already exist). Instead of user give input for correcting an existing teaching point, system automatically runs the correction of an existing teaching point (see fig 5).
However Krause further discloses a system for correcting a processing path (line/point), wherein the robot has been moved to a teaching point which has already been taught in the selected single line (see [0016], where “one or several of the points, in particular those to be corrected, are selected in a processing program, in particular (already) prior to the processing of the component, in particular by selecting from a list or including in a list, marking, or the like. In a further development, instructions for determining the actual positions of predefined points of the processing path are provided or can be entered or are entered in the processing program, in particular a measuring program (within) the processing program, whereby these points are selected in the sense of the present invention. This allows the user to individually select points to be corrected in a simple and targeted manner.”; see fig 1, where points Xs,1-Xs,8 with dash-double-dot line shows the processing path. The positions X1-X7, with solid line are target positions. See also [0046], where “points to be corrected are selected from among .
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Osaka in view of Sugaya to incorporate the teachings of Krause by including the above feature, the robot has been moved to a teaching point which has already been taught in the selected single line, for improving the processing of component with a robot-guided tool by determining actual position for the selected points automatically.
Osaka in view of Sugaya and Krause does not disclose the following limitation:
the robot has been moved by hand- guiding or jog-feeding to a point.
However Yui further discloses a robot operation apparatus, wherein the robot has been moved by hand- guiding or jog-feeding to a point (see [0053], where “The controller 11 allows manual motion of the robots 20 and 30 when receiving a signal of a manual behavior command from the teaching pendant 40.”; see also [0056], where “the user performs manual operation of the robots 20 and 30 to execute various types of teaching work for the robots 20 and 30.”; see also [0087]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Osaka to incorporate the teachings of Yui by including the above feature, the robot has been moved by hand- guiding or jog-feeding to a point, 
Regarding claim 6, Osaka further discloses a teaching method, comprising a step of (see fig 4, block 354, variation determination unit. see [0071], where “the variation determination unit 354 has functions through which the variation in the stopping position and the variation in the past are calculated from test runs, whether or not the variations satisfy the user's desired accuracy is determined,”; see also [0073], where “The type or content of such a process operation may be expressed by the path, the length of travel, a target position posture, and the like of the robot arm 201 in the process operation,”; see also [0102], where “Then, the variation at each joint is converted into the variation in the tip position of the robot arm 201. This conversion into the variation in the tip position of the robot arm 201 is performed through calculation based on forward kinematic equations from the posture in the subject operation.”; see also [0147], where “As described above, this conversion into the variation in the tip position of the robot arm 201 may be performed through calculation based on forward kinematic equations from the posture in the subject operation.”; see also [0072] and [0082]; variation at each joint is calculated, that is interpreted as orientation error.).
Osaka in view of Sugaya and Krause does not disclose a method, comprising a step of displaying at least one of the … error on an error display unit.
However Yui further discloses a method, comprising a step of displaying at least one of the … error on an error display unit (see fig 3, block 422. See also [0055], where “The touch panel display 42 is capable of receiving input …. , and displaying images such as characters, numerals, symbols, and drawings on the display 422.”; see also [0061], where “The display display, 422 is displaying characters, numerals, symbols and drawings based on the detected results. So it will be obvious to display detected/calculated error value (position/orientation) on the screen.).
Osaka discloses a method of error/variation calculation and Yui discloses a method of displaying the calculated/detected value (error).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Osaka in view of Sugaya and Krause to incorporate the teachings of Yui by including the above feature, a step of displaying at least one of the calculated position error and orientation error on an error display unit, for improving intuitive operation (operability) for a user by controlling robot manually based on the specific operation and having various ways (e.g. manual guiding, guiding through user interface) of teaching and controlling robot operation.

Claim(s)  3, 4, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0008983 (“Osaka”), in view of US 2016/0332297 (“Sugaya”), in view of US 2017/0371314 (“Krause”), and in view of US 2016/0271792 (“Yui”), as applied to claim 1 and 5 above, and further in view of US 2016/0055677 (“Kuffner”). 
Regarding claim 3, Osaka in view of Sugaya and Krause does not disclose a teaching device, comprising a display unit for displaying a real image of a real space including the robot and the workpiece captured by an image capture unit and an augmented reality image processing unit for superimposing information indicating the position of the teaching point on the real image and displaying on the display unit.
However Yui further discloses an apparatus, comprising a display unit for displaying a real image (see fig 3, block 422. See also [0055], where “The touch panel display 42 is capable of receiving input …. , and displaying images such as characters, numerals, symbols, and drawings on the display 422.”; see also [0061], where “The display controller 48 controls display contents displayed on the display 422 based on operation input to the switch 43, a detection result received from the operation detector 46, and others.”; display, 422 is displaying characters, numerals, symbols and drawings based on the detected results. So it will be obvious to display detected/calculated error value (position/orientation) on the screen.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Osaka in view of Sugaya and Krause to incorporate the teachings of Yui by including the above feature, a display unit for displaying a real image, for avoiding collision by controlling robot based on the real time image.
Osaka in view of in view of Sugaya, Krause and Yui does not disclose a teaching device, comprising ….. an image capture unit and an augmented reality image processing unit for superimposing information indicating the position of the teaching point on the real image and displaying on the display unit.
However Kuffner discloses a robot system, comprising ….. an image capture unit (see [0053], where “FIG. 2A illustrates an example client device 200. In one example, the client device 200 is configured as a robot. …. For example, a robot controller (e.g., processor 202, computing system, and sensors 206)”; see also [0054], where “Example sensors may include,  and an augmented reality image processing unit for superimposing information indicating the position of the teaching point on the real image and displaying on the display unit (see fig 5, where an example method of providing augmented reality interfaces to display virtual representation of real-time robotic actions are shown. see also [0036], where “After providing the command, the device may receive the augmented reality visual overlay of where the robotic device is planning to go, and if the robotic device misunderstood a location or the user wants to modify a course or path, the user can do so before the robotic device has traversed too far along the path.”; see also [0102], where “As shown by block 510, the method 500 may optionally include animating the virtual representation on the augmented reality interface to illustrate the robotic device performing the task according to the planned trajectory.”; see also fig 6, where an example of virtual representations of planned actions by robot is shown. see also [0097], where “In another example, the computing device 604 may receive information from the robotic device 602 that indicates the planned action of the robotic device 602, and the computing device 604 may be programmed to display a representation of the environment 600 with the virtual representation 610 including a line or arrows 612 on a floor covering the portion of the planned trajectory of the robotic device.”; Planned action corresponds to position of teaching point.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Osaka in view of Sugaya, Krause and Yui to incorporate the teachings of Kuffner by including the above feature, an image capture unit and an augmented reality image processing unit for superimposing information indicating the position of the teaching point on the real image and displaying on the display unit, for confirming that is a desired act to perform by communicating intent (future act) of robot and also avoiding collisions with other objects while controlling robotic device.
Regarding claim 4, Osaka in view of Sugaya, Krause and Yui does not disclose a teaching device, wherein the teaching point is deleted when the teaching point is re-taught.
However Kuffner further discloses a system, wherein the teaching point is deleted when the teaching point is re-taught (see [0077], where “the robot 408 may build a map of an area, …. Similarly, the robot 402 could update the map created by the robot 408 ….. with new information collected from sensors that the robot 408 may not have had”; Map was build based on initial information, which is interpreted as initial/first teaching point. Then map of that area was updated/revised by adding more information. Updating the map means the initial map no longer exist (deleted). Updating the map is interpreted as re-taught. See also [0115] and [0116], where updated planned trajectory and updated object. [0118], where updated virtual representation. See [0036], where “After providing the command, the device may receive the augmented reality visual overlay of where the robotic device is planning to go, and if the robotic device misunderstood a location or the user wants to modify a course or path, the user can do so before the robotic device has traversed too far along the path.”; user is modifying the planned path that means previous path is deleted.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Osaka in view of Sugaya, Krause and Yui to incorporate the teachings of Kuffner by including the above feature, the teaching point is deleted when the teaching point is re-taught, for confirming that is a desired act to perform by communicating intent (future act) of robot and also avoiding collisions with other objects while controlling robotic device.
Regarding claim 7, Osaka in view of Sugaya and Krause does not disclose a teaching device, comprising a step of superimposing information indicating the position of the teaching point on a real image of a real space including the robot and the workpiece captured by an image capture unit and displaying on a display unit.
However Yui further discloses a method, displaying on a display unit (see fig 3, block 422. See also [0055], where “The touch panel display 42 is capable of receiving input …. , and displaying images such as characters, numerals, symbols, and drawings on the display 422.”; see also [0061], where “The display controller 48 controls display contents displayed on the display 422 based on operation input to the switch 43, a detection result received from the operation detector 46, and others.”; display, 422 is displaying characters, numerals, symbols and drawings based on the detected results. So it will be obvious to display detected/calculated error value (position/orientation) on the screen.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Osaka in view of Sugaya and Krause to incorporate the teachings of Yui by including the above feature, displaying on a display unit, for avoiding collision by controlling robot based on the real time image.
Osaka in view of in view of Sugaya, Krause and Yui does not disclose a method, comprising a step of superimposing information indicating the position of the teaching point on a real image of a real space including the robot and the workpiece captured by an image capture unit.
However Kuffner further discloses a method, comprising a step of superimposing information indicating the position of the teaching point on a real image of a real space including the robot and the workpiece captured by an image capture unit (see [0053], where “FIG. 2A illustrates an example client device 200. In one example, the client device 200 is configured as a robot. …. For example, a robot controller (e.g., processor 202, computing system, and sensors 206)”; see also [0054], where “Example sensors may include, smoke sensors, light sensors, radio sensors, infrared sensors, microphones, speakers, gyroscope, accelerometer, a camera, radar, capacitive sensors and touch sensors, etc.”; see also [0059]. see also fig 5, where an example method of providing augmented reality interfaces to display virtual representation of real-time robotic actions are shown. see also [0036], where “After providing the command, the device may receive the augmented reality visual overlay of where the robotic device is planning to go, and if the robotic device misunderstood a location or the user wants to modify a course or path, the user can do so before the robotic device has traversed too far along the path.”; see also [0102], where “As shown by block 510, the method 500 may optionally include animating the virtual representation on the augmented reality interface to illustrate the robotic device performing the task according to the planned trajectory.”; see also fig 6, where an example of virtual representations of planned actions by robot is shown. see also [0097], where “In another example, the computing device 604 may receive information from the robotic device 602 that indicates the planned action of the robotic device 602, and the computing device 604 may be programmed to display a representation of Planned action corresponds to position of teaching point.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Osaka in view of Sugaya, Krause and Yui to incorporate the teachings of Kuffner by including the above feature, a step of superimposing information indicating the position of the teaching point on a real image of a real space including the robot and the workpiece captured by an image capture unit, for confirming that is a desired act to perform by communicating intent (future act) of robot and also avoiding collisions with other objects while controlling robotic device.
Regarding claim 8, Osaka in view of Sugaya, Krause and Yui does not disclose a teaching method, wherein the teaching point is deleted when the teaching point is re-taught.
However Kuffner further discloses a method, wherein the teaching point is deleted when the teaching point is re-taught (see [0077], where “the robot 408 may build a map of an area, …. Similarly, the robot 402 could update the map created by the robot 408 ….. with new information collected from sensors that the robot 408 may not have had”; Map was build based on initial information, which is interpreted as initial/first teaching point. Then map of that area was updated/revised by adding more information. Updating the map means the initial map no longer exist (deleted). Updating the map is interpreted as re-taught. See also [0115] and [0116], where updated planned trajectory and updated object. [0118], where updated virtual representation. See [0036], where “After providing the command, the device may receive the augmented reality visual overlay of where the robotic device is planning to go, and if the user is modifying the planned path that means previous path is deleted.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Osaka in view of Sugaya, Krause and Yui to incorporate the teachings of Kuffner by including the above feature, the teaching point is deleted when the teaching point is re-taught, for confirming that is a desired act to perform by communicating intent (future act) of robot and also avoiding collisions with other objects while controlling robotic device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHANA TANJU KHAYER whose telephone number is (408)918-7597.  The examiner can normally be reached on Monday - Thursday, 7 am-5.30 pm, PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/S.T.K. /Examiner, Art Unit 3666
/HARRY Y OH/Primary Examiner, Art Unit 3666